United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SHIPYARD, Portsmouth, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2391
Issued: March 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 24, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 12, 2007 nonmerit decision denying his request for further review
of the merits of his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over this nonmerit decision. The last merit decision of record was the Office’s
August 21, 2006 decision denying appellant’s request for reimbursement for the purchase and
installation of a hot tub. Because more than one year has elapsed between the last merit decision
and the filing of this appeal on September 24, 2007, the Board lacks jurisdiction to review the
merits of this claim.1
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
The Office accepted that on September 11, 1973 appellant, then a 40-year-old electrician,
sustained a sprain/strain of the sacroiliac region, cervicalgia and lumbago due to shifting a cable
reel at work. The Office paid appropriate compensation for periods of disability. In
August 2005, the Office received a request from Maurice Gilbert & Son, Inc. for payment of
$6,732.45 for removal of an existing tub and purchase and installation of a whirlpool-style hot
tub. Appellant paid the $6,732.45 and submitted a claim for reimbursement.
Appellant submitted medical evidence in support of his reimbursement claim. In a
July 26, 2005 note, Dr. George E. Abboud, an attending Board-certified internist, prescribed a
hot tub with water jets to perform hydrotherapy for personal use. In an April 22, 2005 note,
Dr. Scott M. Chase, an attending osteopath, prescribed a hot tub. On January 20, 2006 an Office
medical adviser determined that the use of a hot tub at home was not “medicinal” or otherwise
medically necessary for the treatment of appellant’s employment-related condition.
In a February 27, 2006 decision, the Office denied appellant’s request for reimbursement
for the purchase and installation of a hot tub. The Office discussed 5 U.S.C. § 8103 regarding
the provision of services, appliances and supplies for the treatment of employment-related
medical conditions and indicated that appellant had not submitted a rationalized medical report
showing that the home hot tub would be likely to cure, give relief, reduce the degree or the
period of disability, or aid in lessening the amount of the monthly compensation.2
Appellant submitted additional arguments and medical evidence in support of his claim.
In an August 21, 2006 decision, the Office affirmed its February 27, 2006 decision. The Office
again indicated that appellant had not submitted sufficient rationalized medical evidence in
support of his claim for reimbursement.
On March 26, 2007 the Office received an undated letter which was forwarded by
appellant’s congressional representative. In this letter, appellant indicated that Dr. Abboud and
Dr. Chase both provided prescriptions for a hot tub. He asserted that the Office had agreed to
reimburse him for the hot tub but later denied his claim for reimbursement. Appellant indicated
that he had filed a reconsideration request in connection with this denial. The Office determined
that his letter constituted a reconsideration request.
Appellant submitted a November 17, 2006 letter, addressed to the Office, in which Ellen
Murphy, an attending nurse, briefly discussed the treatment of his back and lower extremity
conditions. She stated, “I do believe that the hot tub would be beneficial, helpful in the

2

Section 8103(a) of the Federal Employees’ Compensation Act states in pertinent part: “The United States shall
furnish to an employee who is injured while in the performance of duty, the services, appliances, and supplies
prescribed or recommended by a qualified physician, which the Secretary of Labor considers likely to cure, give
relief, reduce the degree or the period of disability, or aid in lessening the amount of the monthly compensation.”
The Board has found that the Office has great discretion in determining whether a particular type of treatment is
likely to cure or give relief. 5 U.S.C. § 8103; Vicky C. Randall, 51 ECAB 357 (2000).

2

management of his back pain. Having a hot tub at home would allow him to access it as he
needs to and would not require traveling to an outside facility.”3
Appellant resubmitted the July 26, 2005 note of Dr. Abboud and the April 22, 2005 note
of Dr. Chase. He submitted the findings of March 2007 x-rays of his spine and October 2006
reports in which Dr. Abboud discussed his medical condition and recommended work
restrictions. Appellant also submitted a copy of the Office’s February 27, 2006 decision with
handwritten notes in which he discussed the features of his hot tub. He resubmitted various
documents, including his prior reconsideration requests.
In a July 12, 2007 decision, the Office denied appellant’s request for further review of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).4
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,5
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.6 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his
application for review within one year of the date of that decision.7 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.8 The Board has held that the submission of evidence
or argument which repeats or duplicates evidence or argument already in the case record9 and the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case.10

3

In a November 17, 2006 report, Ms. Murphy indicated that she intended to dictate a letter stating her belief that
a hot tub would be beneficial and might be very helpful in managing appellant’s lumbar back pain Appellant also
submitted other reports of Ms. Murphy which did not reference his use of a hot tub.
4

Appellant submitted additional evidence after the Office’s July 12, 2007 decision, but the Board cannot consider
such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).
5

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.606(b)(2).

7

20 C.F.R. § 10.607(a).

8

20 C.F.R. § 10.608(b).

9

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

10

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

3

ANALYSIS
The Office accepted that on September 11, 1973 appellant sustained a sprain/strain of the
sacroiliac region, cervicalgia and lumbago due to shifting a cable reel at work. Appellant
requested reimbursement of $6,732.45 for the purchase and installation of a whirlpool-style hot
tub. In February 27 and August 21, 2006 decisions, the Office denied appellant’s claim for
reimbursement indicating that the medical evidence did not show that the hot tub would be likely
to cure, give relief, reduce the degree or the period of disability, or aid in lessening the amount of
the monthly compensation.
In support of his request for reconsideration of the Office’s merit decisions denying his
claim for reimbursement, appellant resubmitted the July 26, 2005 note of Dr. Abboud and the
April 22, 2005 note of Dr. Chase. The submission of these documents does not require the
reopening of appellant’s claim for review of the merits. The Board has held that the submission of
evidence or argument which repeats or duplicates evidence or argument already in the case record
does not constitute a basis for reopening a case.11
Appellant submitted November 17, 2006 documents in which Ms. Murphy, an attending
nurse, stated her belief that a hot tub would be beneficial and helpful in the management of his
back pain. The submission of these documents does not require reopening of appellant’s claim as
they do not constitute probative medical evidence12 and therefore are not relevant to the main issue
of this case, i.e., whether appellant submitted sufficient medical evidence to show that the hot tub
for which he requested reimbursement should be approved under the standards of 5 U.S.C.
§ 8103.13 The Board has held that the submission of evidence or argument which does not address
the particular issue involved does not constitute a basis for reopening a case.14
Appellant has not established that the Office improperly denied his request for further
review of the merits of its August 21, 2006 decision under section 8128(a) of the Act, because
the evidence and argument he submitted did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office, or constitute relevant and pertinent new evidence not previously considered by the
Office.
11

See supra note 9 and accompanying text. For the same reason, appellant’s resubmission of his prior
reconsideration requests would not require reopening of his claim.
12

A nurse is not a “physician” within the definitions under the Act and thus cannot render an opinion on medical
matters. See Bertha L. Arnold, 38 ECAB 282, 285 (1986); 5 U.S.C. § 8101(2).
13

The Board has found that the Office has great discretion in determining whether a particular type of treatment is
likely to cure or give relief. See supra note 2.
14

See supra note 10 and accompanying text. Appellant asserted that the Office approved his claim for
reimbursement prior to its February 27, 2006 formal denial. He did not provide any support for this statement and
therefore this unsupported assertion is not relevant to the merit issue of this case. Appellant submitted medical reports
which had not previously been considered. However, these reports are not relevant to the main issue of this case as
they contain no opinion on appellant’s need for a hot tub. He submitted a copy of the Office’s February 27, 2006
decision with handwritten notes in which he discussed the features of his hot tub, but this nonmedical evidence also
lacks relevance.

4

CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
July 12, 2007 decision is affirmed.
Issued: March 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

